Case 2:20-cv-01527-RSM Document 1-1 Filed 10/15/20 Page 1 of 4
RECEIVED

10/15/2020

CLERK U.S. DISTRICT COURT
Act of State WESTERN DISTRICT OF WASHINGTON AT SEATTLE

LK

Bk 48155 PG 414, CFN#110253253

 

 

Admiralty Jaxisdiction Communication | RE 152 £34 875 US |
PMB# 90233-0231

 

Mr. Banks; Eddie- Alexander 20 eC Vy

 

 

 

 

 

 

 

 

)
Plaintiff(s) )
- ; Jury Trial: (checkone) [] Yes [J No
)
)
Aaron Easterly, CEO Rover.com )
Defendant(s)
AN ADMIRALTY MARITIME CLAIM UNDER RULE 9({h)
Reale B. In Personam Action:
I.‘ The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if needed.
Name Mr. Banks; Eddie-Alexander
Street Address PO Box 231
City and County Burlington, Skagit County
State and Zip Code Washington 98233
‘Telephone Number (941)357-7802
E-mail Address cd.logistics49@gmail.com
Bo The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an individual,
a government agency, an organization, or a corporation. For an individual defendant, include the person's job ar title (if
inown). Attach additional pages if needed.

 

 

 

 

 

 

Defendant No. 1 Aaron Easterly
Job or Title (if known) Chief Executive Officer
Street Address 2104 4" Ave #400
City and County Seattle
State and Zip Code Washington 98121
Telephone Number 1(888)453-7889
E-mail Address (if known) legal@rover.com

 

 

 

 

 

20-002R0635 2of6
Case 2:20-cv-01527-RSM Document 1-1 Filed 10/15/20 Page 2 of 4

 

 

 

 

 

 

 

 

 

‘Defendant No. 2 Rever.com
Job or Title (if known) Pet Service Corporation
Street Address 720 Oliver Way
City and County Seattle
State and Zip Code Washington 98101
Telephone Number 1(888)453-7889
E-mail Address (if known) legal@rover.com

 

IL Basis for Jurisdiction
Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1333, The district counts shall
have original jurisdiction, exclusive of the courts of the States, of:
(2) Any civil case of admiralty or maritime jisdiction, saving to suitors in all cases all other remedies ta which they
are otherwise entitled.
@ Any prize brought into the United States and all proceedings for the condemnation of property taken 3s prize.

 

A. The Plaintiff{s)
1. Ef the plaintiff is an individual

 

The plaintiff, Mr. Banks; Eddie-Alexander

 

State of BANKS

 

2. If the plaintiff is a corporation

 

The plaintiff, EDDIE ALEXANDER BANKS E & T, LLC.

 

under the Laws of the State of Florida

 

and has its principal place of business in the State of Florida

 

 

. Gown han ncentge = ns — we ——
R Te same information for each additional plaintiff.)

Defendant(s)
1. «If the defendant is an individual

 

‘The defendant, Aaron Easterly

 

the State of Washington

 

 

 

2 ‘If the defendant is a corporation

 

The defendant, Rover,com

 

the laws of the State of Washington and Florida

 

principal place of business in the State of WASHINGTON

 

Or is incorporated uniler the laws of (foreign nation)

 

and has its principal place of business in Seattle, Washington

 

 

 

Til. Statement of Claim
L
That he is a bona fide creditor of the defendant, The Rover.com as follows:
1. That on the 15° day of March 2019 he recovered a judgment in the sum of $269,932 plus fees and
interest all of which is unpaid.

 

 

20-003RO635 3o0f 6

 
 

Case 2:20-cv-01527-RSM Document1-1 Filed 10/15/20 Page 3 of 4

 

2. Commercial Registry FILED 2019 April 24, 11:18AM 201908437888
i.
‘That complainant has an account against said Company for breach of agreement with failure of refusal to
respond to administrative process.
TL.

| That he has a judgment against said Company for TWO HUNDRED SIXTY-NINE THOUSAND NINE HUNDRED
THIRTY-TWO dollars and cost of suit rendered by the against said company at its July term, 2020, and that said
judgment remains unsatisfied.

nalty of pesjuny the forgoing is true comect and pot misteasling, By our hand on this (904

“ Luke L Edda Alevansle-
High Chancellor

Ae TAS oe 5-F 2000

UV" Protonotary!

 

 

The defendam, Aaron Easterly, CEO Rover.com

 

Amount) $269,932.00

 

A. Gnan Private Agreement Invoice and Bill

 

By and through State of Florida UCC Commercial Registry No. 20190843788

 

(the amount of unpaid principal and interest) $269,937.00

 

 

Exhibit A (Attach the note or summarize what the decument says.)

 

 

20-004R0635 40f6
 

me Case 2:20-cv-01527-RSM Document 1-1 Filed 10/15/20 Page 4 of 4

 

‘| # ONDIOVEL @aUNLWNOIS Sas/n
Zpvy- 10188 YM eles
j 1s LYS 000,
‘| (geo Ts
Fes va ip eT in.
| @AVG") TVA ALIMORd be mtecremie SE
(22e seu
4 059 5 Ws Pia v1. . Siena d
uae SHIT me LS = GINA ¥ ay / 7 ~ | [weveu Buea cea |
Thaiar a
| =a on Tae ‘) a =
er eS 1e3 “XOEy Q dq Of-
ae “ohee Haak? ae ero.

 

 

 

 

 

 

60 2219 1820 8290 2918 O196

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 
